McLaughlin, J. (dissenting):
I think this judgment should be affirmed. It is conceded that the butter for which a recovery was had was actually delivered to and used by the defendant, and was of the value claimed. • The only objection made by the defendant upon the trial to the plaintiff’s right to recover was, that the butter was not furnished in accordance with the provisions of section 64 of the Consolidation Act, as amended by chapter 327 of the Laws of 1893. • This statute was designed to insure economy on the part of the city, and to prevent favoritism, fraud and corruption by public officials. This was the purpose and only purpose of the statute. The butter was *83furnished upon different orders and at different times, and not one of them called for more than $500 in value. No contract was ever made for any particular quantity—an order was sent and the amount called for by the order was shipped. The defendant was under no obligation at any time to accept butter to the value of $1,000, and the plaintiffs were under no obligation to furnish any greater quantity of butter than that called for by each order at the time sent.
• Under such circumstances it cannot be said that this butter was furnished “for any particular purpose” within the true intent and meaning of the statute referred .to. (Swift v. The Mayor, 83 N. Y. 529.) This statute was never designed to enable the city to do an act which, if done by an individual, would be dishonest.
The defendant has received and used the plaintiffs’ property; it has not paid for it; it concedes that it was of the value claimed, and it also appears that a necessity existed for its use. It is not even suggested that the butter was ordered, furnished or used with the intent on the part of any one to evade the statute.
The question involved upon this appeal is to be disposed of, it seems to us, in the same manner as though' each purchase of butter had been made from a different individual and without any knowledge upon the part of the various sellers that the purchases had been made of other parties; because the infirmity in the purchase depends upon the want of power in the department to make it, and the question as to the want of power is not affected by the fact that the separate purchases were made from the same individual, Each of these purchases was as distinct as though it had been made from a different party; each had no relation to the others; nor is there anything which connected them together as a continuous transaction. If these distinct purchases had been made from sepa^ rate sellers there would not seem to be any violation of- the statute, interpret it as broadly as you may.
We think the judgment is right and should be affirmed.
Van Brunt, P. J., concurred.
Judgment reversed, new trial ordered,-costs to appellant to abide event. ■ '